Citation Nr: 1646619	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  15-18 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a respiratory disability, and if so, whether service connection is warranted? 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran







INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The undersigned VLJ conducted a travel board hearing with the Veteran in August 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an unappealed January 2012 decision, the RO denied service connection for a respiratory disability.  The evidence associated with the claims folder since this decision relates to unestablished facts necessary to substantiate the Veteran's claim.

2.  In resolving all doubt in his favor, asthma and chronic obstructive pulmonary disorder (COPD) are related to his service.


CONCLUSIONS OF LAW

1.  The January 2012 decision denying service connection for a respiratory disorder is final.  New and material evidence has been since been received and this claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1100 (2016).

2.  The criteria are met for service connection of asthma and COPD.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1103 (2016). A finally disallowed claim may be reopened when new and material evidence with respect to that claim is received.  38 C.F.R. § 3.156.  "New" evidence is evidence not previously submitted to agency decision makers.  Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran's claim to service connect a respiratory disability was last denied in a January 2012 rating decision, because the evidence did not show a relationship with service.  He did not appeal that decision, and it is now final.  Since then, new evidence, in the guise of positive nexus opinions, have been received.  The Board finds that this is new and material evidence; the claim is reopened.

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 
381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a) (2016).

In regard to his service connection claim, the Veteran has been diagnosed with asthma and COPD.  He asserts that he was exposed to asbestos in service, which contributed to his breathing disabilities.  The Board finds there is competent and credible evidence in the record supporting the Veteran's assertion of exposure to asbestos.  In addition, the Veteran has submitted multiple medical opinions from his treating physician linking this exposure to his current disabilities.  

The Board finds that the evidence regarding service connection is essentially in equipoise.  In particular, the Board finds the April 2014 and February 2015 opinions by Dr. T to be probative as to the question of service connection.  In an April 2014 opinion, Dr. T stated:

This patient is a 60 year-old gentleman who sees me and has been very short of breath.  He has been diagnosed with asthma [and COPD].  Unfortunately he has been exposed to a lot of asbestos in the past on an air craft carrier in the Navy and related a lot of his breathing problems to that.  I think as not, that is a good possibility that it caused some of his chronic lung disease.  Currently, I am repeating a B reading x-ray and a pulmonary function test.  I do believe that contributed to his chronic problems, as he has never been a significant smoker.  
      
In February 2015, Dr. T. opined:
      
[The Veteran] is a 60-year-old gentleman who earlier in life was exposed to a lot of asbestos on an air craft carrier in the Navy.  Since that time, he has developed chronic asthma [and COPD].  This condition is, likely as not, associated with exposure to asbestos.  

Under these circumstances, the Board finds the evidence is at least in equipoise; doubt is therefore resolved in his favor and service connection for asthma and COPD is warranted. 












ORDER

The claim of entitlement to service connection for a respiratory disability is reopened.

Service connection for asthma and COPD is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


